DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limongi et al. (US 2015/0359317) in view of Flores et al. (US 2007/0231051).

Flores et al. teaches using porous materials such as felt made from polyesters (paragraph 50) in the user of cosmetics (paragraph 35) in order to selectively absorb a portion of the volatile solvent with respect to active components of the product (see Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the felt applicator of Limongi et al. be made from a polyester felt as taught by Flores et al. to allow for selective absorption of a portion of the volatile solvent. Regarding the total ratio between a mass concentration of the solvent in a formula of the cosmetic product filled within the spaces and the mass concentration of the solvent in the open-cell porous material for all the spaces for loading and applying the cosmetic product being greater than 1:3 would have been obvious to one having ordinary skill in the art, since the prior art teaches both the volatile solvent and the materials used in the application members, the parameters of the claim ratio would be deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Limongi et al. further discloses the method for applying mascara to the eyelashes or eyebrows, comprising at least partial immersion of the applicator member in the cosmetic product for a sufficient time for the open-cell porous material that can selectively absorb some of the volatile solvent of the cosmetic product to become loaded with the solvent, the opening of the packaging and application assembly and the removal of the applicator member from the reservoir the application of the cosmetic product to a part of the human body (paragraph 67), in particular to keratin fibers such as eyelashes or eyebrows, with the aid of the applicator member (see Figures 9 and 10). The immersion time of the applicator member in the cosmetic product is sufficient to saturate the porous material with solvent (see Figures 9 and 10). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limongi et al. (US 2015/0359317) in view of Flores et al. as applied to claim1 above, and further in view of Gueret (US 8,210,2763).
The combination of Limongi and Flores disclose the claimed invention except for the reservoir having a wiping member. Gueret teaches a mascara device with a container having a wiper disposed disclose to the opening to allow excess mascara to be wiped from the applicator (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the container of Limongi and Flores be made with a wiper as taught by Gueret to allow for excess mascara to be wiped from the applicator. 

Response to Arguments
Applicant’s arguments filed 11/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/21/2022